                                                                                  Seyfarth Shaw LLP
                                       USDC SDNY
                                                                                   620 Eighth Avenue
                                       DOCUMENT
                                                                            New York, New York 10018
                                       ELECTRONICALLY FILED
                                                                                     T (212) 218-5500
                                       DOC #:
                                       DATE FILED: 11/26/2019                        F (212) 218-5526

                                                                                  jegan@seyfarth.com
                                                                                     T (212) 218-5291

                                                                                    www.seyfarth.com
                              The December 10, 2019, 10:30 a.m. conference is adjourned until January 14,
                              2020, at 10:30 a.m. The joint conference materials are due at least 7 days
November 25, 2019             before the conference. SO ORDERED.

VIA ECF                       Dated: November 26, 2019
                                      New York, New York
Hon. Lorna G. Schofield
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Lopez et al v. Panera, LLC,
       Case No.: 1:19-cv-09862-LGS (S.D.N.Y.)

Dear Judge Schofield:

       This firm represents Defendant Panera, LLC (“Defendant”) in the above-
referenced action. We write, with Plaintiff’s consent, to respectfully request (1) an
adjournment of the Initial Pretrial Conference scheduled for December 10, 2019 and (2)
a corresponding extension of the deadline to file pre-conference submissions, based on
Defendant’s waiver of service.

       By way of background, Plaintiff filed the Complaint on November 24, 2019.
Defendant waived service of the Summons and Complaint on November 8, 2019. (ECF
No. 6.) Accordingly, the present deadline to respond to the Complaint is January 7,
2020. On November 5, 2019, the Court scheduled an Initial Pretrial Conference for
December 10, 2019 at 10:30 a.m. (ECF No. 5.) Further, as per the Court’s November
5, 2019 Order, the parties must submit a joint letter and Proposed Civil Case
Management Plan and Scheduling Order by December 3, 2019. (Id.)

       We respectfully request that the Court adjourn the Initial Pretrial Conference to a
date at least one week after the January 7, 2020 responsive pleading deadline, and
reset the deadlines for pre-conference submissions accordingly. Defendant requires
additional time to evaluate Plaintiff’s claims, both to consider its response to the
Complaint, and prepare the joint letter contemplated by the Court’s November 5, 2019
Order. (Id.)

       The granting of this adjournment request will not impact any other scheduled
deadlines, and is not intended to cause undue delay. We thank the Court for its time
and attention to this matter, and for its consideration of this application.
                                        Hon. Lorna G. Schofield
                                           November 25, 2019
                                                        Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan


John W. Egan


cc:   All counsel of record (via ECF)
